Title: Monday 31st of July 1780
From: Adams, John Quincy
To: 


       This morning Pappa went to Mr. Jennings’s lodgings but he was not at home. At about half after eleven o clock Mr. Lee came here and stay’d till about half after twelve. At about twelve Mr. Jennings came and at about one we went to take a walk. We went to the place Royale. We saw the portico out of which the Counts Egmont and Horn came to be executed. It is at present barr’d up and there are two pillars near it and it is a sanctuary for any person who has committed a crime. There is a New Library building there. There is also the statue of Prince Charles there but it is said to be very badly done. From thence we went down to the grande Place, and we saw the Hotel de Ville, on the top of which is St. Michael trampling the devil under his feet, most magnificently done, on the other side of the Place is another large, building on which is this inscription in Letters of gold A PESTE FAME, ET BELLO LIBERA, NOS MARIA PACIS. HIC VOTUM PACIS PUBLICAE AELYSABET CONSECRAVIT. After this we went to Mr. Lee’s house where we found Mr. Bordly. We dined and drank tea there: after tea Mr. Bordly, My Brother Charles, and myself, went to the Park. We walk’d there a little while and went back to Mr. Lee’s but he being gone out we took another turn to the Park. We walked all round the ramparts and had a very pretty view of the town. We saw the statue of Philip 2d. He had a scepter in his hand and a very menacing look. We after this came home and at about ten o clock Pappa got home.
       